_ PROVOSTY, J.
Defendant was found guilty of murder, was sentenced to death, and he appeals.
His sole complaint is that his motion for new trial on the ground of newly discovered evidence was overruled. The newly discovered evidence was alleged to be that of Dr. Wise, to the effect that, whereas on the trial he testified that the deceased had died of the gunshot wound inflicted by the defendant, he would now testify that the death had resulted from pneumonia.
On the trial of the motion for new trial Dr. Wise testified that the wound inflicted by the deceased caused the pneumonia of which the deceased died; that she would not have had the pneumonia if she had not been wounded; that the pneumonia was the immediate cause of the death, but the wound was the prime cause.
Dr. Lassiter testified that he also had testified before the jury touching the cause of the death of the deceased; that he testified that the woman died of traumatic pneumonia caused by the wound. He testifies further that she would not have had this pneumonia if she had not been wounded.
We think the motion was properly overruled. The newly discovered evidence could be but corroborative of that of Dr. Lassiter given before the jury, and so was merely cumulative. And, in the second place, the testimony of Dr. Wise on the new trial, far from showing good grounds for setting aside the verdict, shows, on the contrary, good ground for affirming it. It is to the effect that the wound caused the pneumonia, and that without the wound the deceased would not have had the pneumonia. If so, it was the wound that caused the death. It is not essential that the act of the defendant should have been the sole cause of the death; if it hastened the termination of life, or con tributed, mediately or immediately, to the death, in a degree sufficient to be a clearly contributing cause, that is sufficient State v. Matthews, 38 La. Ann. 795.
Judgment affirmed.